                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 1 of 12 Page ID #:1



                                                       1   DAVID A. SHANEYFELT, State Bar No. 240777
                                                       2
                                                           dshaneyfelt@alvarezfirm.com
                                                           EMILY A. KEARNEY, State Bar No. 287652
                                                       3   ekearney@alvarezfirm.com
                                                       4   THE ALVAREZ FIRM, A Law Corporation
                                                           24005 Ventura Boulevard
                                                       5   Calabasas, California 91302
                                                       6
                                                           TEL: (818) 224-7077 FAX: (818) 224-1380

                                                       7   Attorneys for Plaintiff Dedicato Treatment Center, Inc.
                                                       8
                                                       9
                                                      10                        UNITED STATES DISTRICT COURT

                                                      11                     CENTRAL DISTRICT OF CALIFORNIA
                                                      12   DEDICATO TREATMENT CENTER, )                CASE NO.:
                                                      13   INC, a California corporation, )
The Alvarez Firm, a Law Corp.




                                                                                          )            COMPLAINT FOR
                                                      14                      Plaintiff,  )
                                                                                          )            1. Breach of Contract
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      15
                                                                 vs.                      )            2. Breach of Implied Contract
                                                      16                                  )            3. Breach of the Covenant of Good
                                                      17   UNITED HEALTHCARE SERVICES, )                  Faith and Fair Dealing
                                                           INC., a Minnesota Corporation, )            4. Promissory Estoppel
                                                      18                                  )            5. Quantum Meruit
                                                      19                      Defendant.  )
                                                                                          )            JURY TRIAL DEMANDED
                                                      20                                  )
                                                      21                                  )
                                                                                          )
                                                      22                                  )
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28


                                                                                              COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 2 of 12 Page ID #:2



                                                       1
                                                                                        PRELIMINARY STATEMENT
                                                       2
                                                                 This is a case for services rendered and unpaid. Plaintiff Dedicato
                                                       3
                                                           Treatment Center, Inc. is a substance abuse treatment center that provided
                                                       4
                                                           substance abuse treatment services to a patient enrolled in a health insurance plan
                                                       5
                                                           sold by Defendant United Healthcare Services, Inc., which refuses to pay for them.
                                                       6
                                                       7
                                                                 For patient confidentiality reasons under state and Federal law, the patient is

                                                       8   not specifically identified herein and is only referred to as the “Patient.”

                                                       9   Defendant is already aware of the Patient’s identity, because of correspondence
                                                      10   between the parties. Plaintiff will provide the Patient’s identity to Defendant
                                                      11   directly, and for the limited purposes of this Complaint hereby identifies the
                                                      12   Patient by initials of first and last name: MP.
The Alvarez Firm, a Law Corp.




                                                      13                                      THE PARTIES
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14          1.    Plaintiff Dedicato Treatment Center, Inc. (“Dedicato”) is a California
                                                      15   corporation, with its principal place of business in the City of Sierra Madre,
                                                      16
                                                           County of Los Angeles, California.
                                                      17
                                                                  2.    Dedicato is a fully-licensed, fully-operating drug and alcohol
                                                      18
                                                           treatment center offering services for patients suffering from substance abuse. Its
                                                      19
                                                           founder, Chief Executive Officer, and Clinical Director, is Dr. Keith L. Marshall,
                                                      20
                                                           Psy.D, M.A., C.A.T.C V. (“Dr. Marshall”), one of the very few African American
                                                      21
                                                           doctors in the state who is certified in addictions and who owns a treatment center.
                                                      22
                                                                  3.    Moreover, Dedicato is among the scant six percent of treatment
                                                      23
                                                      24
                                                           centers nationwide to have obtained accreditation for Behavioral Health Care with

                                                      25   the Joint Commission. This coveted accreditation confirms Dedicato’s

                                                      26   commitment to “best practices” in treatment services and validates the credibility
                                                      27   of its services and practices. Dedicato followed these best practices in
                                                      28   administering treatment to the Patient.
                                                                                                     –1–
                                                                                                COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 3 of 12 Page ID #:3



                                                       1
                                                                 4.     Defendant United Healthcare Services, Inc., (“UHC”) is a Minnesota
                                                       2
                                                           corporation with its principal place of business in Minnetonka, Minnesota.
                                                       3
                                                                                  JURISDICTIONAL ALLEGATIONS
                                                       4
                                                                 5.     This Court has subject matter jurisdiction under 28 U.S.C. §1332(a).
                                                       5
                                                                 6.     Venue is proper within this district under 28 U.S.C. §1391(b)(2).
                                                       6
                                                       7
                                                                                      GENERAL ALLEGATIONS

                                                       8         7.     On March 7, 2019, the Patient and his family came to Dedicato

                                                       9   seeking treatment for a substance abuse problem. The Patient explained that he
                                                      10   was from Concord, California, and was visiting with his family in the local area
                                                      11   when he had relapsed on drugs and was in need of treatment. The Patient
                                                      12   presented a health care insurance card showing that he was enrolled in UHC’s
The Alvarez Firm, a Law Corp.




                                                      13   health benefit plan.
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14         8.     That same day, Dr. Marshall contacted UHC seeking a verification of
                                                      15   the Patient’s benefits and that the Patient was in fact enrolled in a UHC insurance
                                                      16
                                                           plan. A representative from UHC named “Kelly” (reference #00034047)
                                                      17
                                                           confirmed that the Patient was eligible for residential treatment services with “in-
                                                      18
                                                           network only” providers.
                                                      19
                                                                 9.     Dr. Marshall informed Kelly that Dedicato was not “in-network” with
                                                      20
                                                           UHC, that the Patient was visiting family in Covina, California (approximately 300
                                                      21
                                                           miles from his hometown of Concord, California), and had relapsed into drug use
                                                      22
                                                           and was in need of treatment. Dr. Marshall asked Kelly if UHC would grant
                                                      23
                                                      24
                                                           Dedicato a one time, out-of-network case agreement and authorization to provide

                                                      25   residential substance abuse treatment services to the Patient.
                                                      26         10.    Kelly confirmed to Dr. Marshall that, because the Patient was more
                                                      27   than 75 miles away from his home, a single case agreement would be granted and
                                                      28

                                                                                                   –2–
                                                                                               COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 4 of 12 Page ID #:4



                                                       1
                                                           that UHC would open a case agreement file on the Patient and provide formal
                                                       2
                                                           confirmation shortly.
                                                       3
                                                                    11.   On the basis of Kelly’s representation, Dedicato proceeded to admit
                                                       4
                                                           the Patient and reported the admission to Dedicato’s billing agent, Vertex
                                                       5
                                                           Healthcare Services (“Vertex”), for further authorization and validation of the
                                                       6
                                                       7
                                                           treatment, including billing for services rendered.

                                                       8            12.   On March 8, 2019, a Dedicato staff administrator spoke with a UHC

                                                       9   representative (“Kate”) (reference # 3705964) and asked her to confirm Dedicato’s
                                                      10   single out-of-network agreement to provide treatment to the Patient. Kate
                                                      11   confirmed that she had reviewed Kelly’s notes from the previous day regarding Dr.
                                                      12   Marshall’s request and authorization, and advised that UHC was in the process of
The Alvarez Firm, a Law Corp.




                                                      13   confirming Dedicato’s full authorization for treatment of the Patient.
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14            13.   On March 13, 2019, Vertex obtained confirmation from UHC that
                                                      15   Dedicato had full authorization to treat the Patient under a one time, out-of-
                                                      16
                                                           network treatment agreement. UHC authorized Dedicato to provide seven days of
                                                      17
                                                           residential treatment care (RTC) for the Patient, from 3/07/19 to 3/13/19.
                                                      18
                                                                    14.   Thereafter, Vertex contacted UHC’s benefits representative on four
                                                      19
                                                           separate occasions seeking authorization to provide additional RTC treatment for
                                                      20
                                                           the Patient – from 3/14/19 to 3/20/19, from 3/21/19 to 3/27/19, from 3/28/19 to
                                                      21
                                                           4/03/19, and from 4/04/19 to 4/07/19.
                                                      22
                                                                    15.   On April 7, 2019, the Patient completed treatment successfully and
                                                      23
                                                      24   was discharged from Dedicato, with a certificate of completion.

                                                      25            16.   When Dedicato sought UHC’s authorization to treat the Patient,
                                                      26   initially and on each occasion thereafter, Dedicato assumed several facts, including
                                                      27   that –
                                                      28

                                                                                                    –3–
                                                                                               COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 5 of 12 Page ID #:5



                                                       1
                                                                 (a)    Dedicato would not provide any treatment services to the Patient
                                                       2
                                                                        without first obtaining UHC’s treatment authorization;
                                                       3
                                                                 (b)    UHC would pay Dedicato its normal fee for all specified courses of
                                                       4
                                                                        treatment UHC had authorized and that Dedicato provided;
                                                       5
                                                                 (d)    UHC would advise Dedicato immediately if it believed it had no
                                                       6
                                                       7
                                                                        obligation to pay Dedicato for any services rendered to the Patient;

                                                       8         (e)    The Patient would be unable to pay for the treatment Dedicato would

                                                       9                be providing, without health insurance coverage to pay for it.
                                                      10         17.    When Dedicato asked UHC for its treatment authorization, UHC
                                                      11   knew several facts, including that –
                                                      12         (a)    Dedicato would not be providing treatment services to the Patient for
The Alvarez Firm, a Law Corp.




                                                      13                free;
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14         (b)    Dedicato would be relying on UHC’s treatment authorizations as a
                                                      15                precondition to providing treatment services to the Patient;
                                                      16
                                                                 (c)    Dedicato would be incurring costs for providing treatment services to
                                                      17
                                                                        the Patient in reliance on UHC’s treatment authorizations;
                                                      18
                                                                 (d)    Dedicato would be charging UHC its normal fee for any treatment
                                                      19
                                                                        services it would be providing to the Patient that UHC had authorized;
                                                      20
                                                                 (e)    Dedicato would be sending invoices to UHC for any treatment
                                                      21
                                                                        services it would be providing to the Patient that UHC had authorized
                                                      22
                                                                        and that such invoices would be based on Dedicato’s normal fees for
                                                      23
                                                      24
                                                                        services rendered;

                                                      25         (f)    Dedicato expected that UHC would pay those invoices;

                                                      26         (g)    The Patient would not likely be able to pay for the reasonable value of
                                                      27                services Dedicato would be providing.
                                                      28

                                                                                                   –4–
                                                                                              COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 6 of 12 Page ID #:6



                                                       1
                                                                  18.   Dedicato submitted invoices to UHC for its treatment of the Patient
                                                       2
                                                           for a total of $119,250.
                                                       3
                                                                  19.   UHC, however, refuses to pay Dedicato for its treatment of the
                                                       4
                                                           Patient, claiming the Patient has no rights to coverage under his health insurance
                                                       5
                                                           policy with UHC.
                                                       6
                                                       7
                                                                  20.   Dedicato has demanded that UHC pay the balance owed. UHC

                                                       8   refuses to do so.

                                                       9          21.   UHC’s duty to pay Dedicato for services rendered to the Patient is not
                                                      10   based on the agreement UHC made to the Patient under the health insurance
                                                      11   policy. It is based on the health care services Dedicato rendered to the Patient at
                                                      12   UHC’s special insistence and request.
The Alvarez Firm, a Law Corp.




                                                      13                                FIRST CAUSE OF ACTION
                                                                                      FOR BREACH OF CONTRACT
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                                                       (PLAINTIFF v. DEFENDANT)
                                                      15
                                                                  22.   Dedicato hereby incorporates paragraphs 1 through 21.
                                                      16
                                                                  23.   A defendant is liable for breach of contract when (1) The plaintiff and
                                                      17
                                                           defendant entered into a contract; (2) The plaintiff did all, or substantially all, of
                                                      18
                                                           the significant things that the contract required him to do; (3) All conditions
                                                      19
                                                           required by the contract for Defendant’s performance had occurred; (4) Defendant
                                                      20
                                                           failed to do something that the contract required it to do; and (5) Plaintiff was
                                                      21
                                                      22   harmed by that failure.

                                                      23          24.   UHC promised it would pay Dedicato for its treatment of the Patient,
                                                      24   in that UHC approved multiple courses of treatment for the Patient.
                                                      25          25.   Dedicato has performed all conditions required of it by providing
                                                      26   treatment services to the Patient with UHC’s authorization to treat.
                                                      27          26.   All conditions required for UHC’s performance have occurred.
                                                      28          27.   UHC refuses to pay Dedicato for its services in treating the Patient.
                                                                                                     –5–
                                                                                                COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 7 of 12 Page ID #:7



                                                       1
                                                                  28.     Dedicato has been harmed by UHC’s failure to pay Dedicato for its
                                                       2
                                                           treatment of the Patient.
                                                       3
                                                                  29.     UHC is in breach of its promise to pay Dedicato for its treatment of
                                                       4
                                                           the Patient.
                                                       5
                                                                                   SECOND CAUSE OF ACTION
                                                       6
                                                                               FOR BREACH OF IMPLIED CONTRACT
                                                       7                           (PLAINTIFF v. DEFENDANT)
                                                       8          30.     Dedicato hereby incorporates paragraphs 1 through 29.
                                                       9          31.     An implied contract is one, the existence and terms of which are
                                                      10   manifested by conduct.
                                                      11          32.     An implied contract existed between Dedicato and UHC in that the
                                                      12   parties knew and understood that, each time UHC authorized Dedicato to treat the
The Alvarez Firm, a Law Corp.




                                                      13   Patient, UHC agreed it would pay Dedicato for its services when invoiced.
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                                  33.     Dedicato has performed all conditions required of it by providing
                                                      15
                                                           treatment services to the Patient with UHC’s treatment authorizations.
                                                      16
                                                                  34.     All conditions required for UHC’s performance have occurred.
                                                      17
                                                                  35.     UHC refuses to pay Dedicato for amounts it promised to pay for its
                                                      18
                                                           treatment of the Patient.
                                                      19
                                                                  36.     Dedicato has been harmed by UHC’s failure to pay Dedicato for its
                                                      20
                                                           treatment of the Patient.
                                                      21
                                                      22          37.     UHC is in breach of its promise to pay Dedicato for its treatment of

                                                      23   the Patient.
                                                      24                    THIRD CAUSE OF ACTION
                                                            FOR BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
                                                      25                   (PLAINTIFF v. DEFENDANT)
                                                      26          38.     Dedicato hereby incorporates paragraphs 1 through 37.
                                                      27          39.     An implied covenant of good faith and fair dealing is implicit in every
                                                      28   California contract. A party breaches that covenant when the party unreasonably
                                                                                                     –6–
                                                                                                COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 8 of 12 Page ID #:8



                                                       1
                                                           or without proper cause fails to make payments timely, knowing that the other
                                                       2
                                                           party is performing services and incurring costs in anticipation of receiving
                                                       3
                                                           payments timely.
                                                       4
                                                                  40.     An implied covenant of good faith and fair dealing is implicit in the
                                                       5
                                                           contract between UHC and Dedicato to pay for services timely once UHC
                                                       6
                                                       7
                                                           authorized Dedicato to provide treatment services for the Patient.

                                                       8          41.     UHC breached its implied covenant of good faith and fair dealing by

                                                       9   authorizing Dedicato to treat the Patient, knowing Dedicato would be performing
                                                      10   services and incurring costs in anticipation of receiving payments timely, and then
                                                      11   refusing to pay Dedicato for those services.
                                                      12          42.     Dedicato has been harmed by UHC’s failure to pay Dedicato for its
The Alvarez Firm, a Law Corp.




                                                      13   treatment of the Patient.
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14          43.     UHC is in breach of its promise to pay Dedicato for its treatment of
                                                      15   the Patient.
                                                      16                               FOURTH CAUSE OF ACTION
                                                      17                              FOR PROMISSORY ESTOPPEL
                                                                                       (PLAINTIFF v. DEFENDANT)
                                                      18
                                                                  44.     Dedicato hereby incorporates paragraphs 1 through 43.
                                                      19
                                                                  45.     The required elements for a claim for promissory estoppel are (1) a
                                                      20
                                                           promise clear and unambiguous in its terms; (2) reliance by the party to whom the
                                                      21
                                                      22   promise is made; (3) the party’s reliance must be both reasonable and foreseeable;

                                                      23   and (4) the party asserting the estoppel must be injured by his reliance.
                                                      24          46.     In authorizing treatment for the Patient, UHC clearly and
                                                      25   unambiguously promised Dedicato it had authorized Dedicato to provide treatment
                                                      26   services to the Patient.
                                                      27          47.     Dedicato relied on UHC’s treatment authorizations, UHC intended
                                                      28   that Dedicato would act on those authorizations, and it knew that Dedicato would
                                                                                                     –7–
                                                                                                COMPLAINT
                                                            Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 9 of 12 Page ID #:9



                                                       1
                                                           in fact provide that treatment. In short, UHC could foresee that Dedicato would
                                                       2
                                                           rely in those authorizations to treat the Patient.
                                                       3
                                                                  48.   Dedicato was ignorant that UHC never intended to reimburse
                                                       4
                                                           Dedicato for the services it provided to the Patient.
                                                       5
                                                                  49.   Dedicato reasonably and actually relied UHC’s treatment
                                                       6
                                                       7
                                                           authorizations.

                                                       8          50.   Dedicato was injured by its reliance on UHC’s treatment

                                                       9   authorizations, because it proceeded to treat the Patient, without knowing that
                                                      10   UHC never intended to pay Dedicato for that treatment.
                                                      11          51.   Accordingly, UHC is estopped from contending that the services it
                                                      12   authorized for the Patient are not payable due to lack of authorization, and it is
The Alvarez Firm, a Law Corp.




                                                      13   further estopped from refusing to pay the reasonable and customary value for
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14   Dedicato’s services, which are the above-described fully billed charges.
                                                      15                              FIFTH CAUSE OF ACTION
                                                      16                               FOR QUANTUM MERUIT
                                                                                     (PLAINTIFF v. DEFENDANT)
                                                      17
                                                                  52.   Dedicato hereby incorporates paragraphs 1 through 51.
                                                      18
                                                                  53.   UHC became indebted to Dedicato for health care services rendered
                                                      19
                                                           by Dedicato to UHC’s insured at UHC’s special insistence and request.
                                                      20
                                                                  54.   UHC is obligated to pay Dedicato for the reasonable and customary
                                                      21
                                                      22   value of Dedicato’s services, which are the above-described fully billed charges.

                                                      23          55.   Despite Dedicato’s demand for payment, UHC has failed to pay, and
                                                      24   refuses to pay, Dedicato for the services provided.
                                                      25          56.   Dedicato has been damaged, and continues to be damaged, to the
                                                      26   extent UHC has not paid, in whole or in part, for the services Dedicato provided to
                                                      27   the Patient, in an amount to be proven at trial, plus interest.
                                                      28

                                                                                                     –8–
                                                                                                COMPLAINT
                                                           Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 10 of 12 Page ID #:10



                                                       1
                                                                                         PRAYER FOR RELIEF
                                                       2
                                                                 WHEREAS Dedicato prays for judgment against UHC as follows:
                                                       3
                                                                 ON THE FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT:
                                                       4
                                                                 1.     Compensatory damages;
                                                       5
                                                                 2.     Loss of interest and other amounts to be proven at trial;
                                                       6
                                                       7
                                                                 3.     Costs of suit.

                                                       8         ON THE SECOND CAUSE OF ACTION FOR BREACH OF IMPLIED

                                                       9   CONTRACT:
                                                      10         1.     Compensatory damages;
                                                      11         2.     Loss of interest and other amounts to be proven at trial;
                                                      12         3.     Costs of suit.
The Alvarez Firm, a Law Corp.




                                                      13         ON THE THIRD CAUSE OF ACTION FOR BREACH OF THE
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14   COVENANT OF GOOD FAITH AND FAIR DEALING:
                                                      15         1.     Compensatory damages;
                                                      16
                                                                 2.     Loss of interest and other amounts to be proven at trial;
                                                      17
                                                                 3.     Costs of suit.
                                                      18
                                                                 ON THE FOURTH CAUSE OF ACTION FOR PROMISSORY
                                                      19
                                                           ESTOPPEL:
                                                      20
                                                                 1.     An order estopping UHC from (1) contending that the services it
                                                      21
                                                           authorized for the Patient are not payable due to lack of authorization; (2) refusing
                                                      22
                                                           to pay Dedicato for the reasonable and customary value for its services;
                                                      23
                                                                 2.     Loss of interest and other amounts to be proven at trial;
                                                      24
                                                      25         3.     Costs of suit.

                                                      26         ON THE FIFTH CAUSE OF ACTION FOR QUANTUM MERUIT:
                                                      27         1.     Compensatory damages representing the reasonable value of services
                                                      28   Dedicato provided to the Patient, to be proven at trial;
                                                                                                    –9–
                                                                                               COMPLAINT
                                                           Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 11 of 12 Page ID #:11



                                                       1
                                                                2.    Loss of interest and other amounts to be proven at trial;
                                                       2
                                                                3.    Costs of suit.
                                                       3
                                                       4
                                                           DATED: September 30, 2019            THE ALVAREZ FIRM
                                                       5
                                                       6
                                                                                                ____/s/ David A. Shaneyfelt____________
                                                       7
                                                                                                David A. Shaneyfelt
                                                       8                                        Attorneys for Dedicato Treatment
                                                                                                Center, Inc.
                                                       9
                                                      10
                                                      11
                                                      12
The Alvarez Firm, a Law Corp.




                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                                                                – 10 –
                                                                                            COMPLAINT
                                                           Case 2:19-cv-08435 Document 1 Filed 09/30/19 Page 12 of 12 Page ID #:12



                                                       1                           DEMAND FOR JURY TRIAL
                                                       2
                                                                 Plaintiff Dedicato hereby demands a jury trial in the above-captioned
                                                       3
                                                           proceeding.
                                                       4
                                                       5
                                                       6   DATED: September 30, 2019             THE ALVAREZ FIRM
                                                       7
                                                       8                                         ____/s/ David A. Shaneyfelt____________
                                                                                                 David A. Shaneyfelt
                                                       9
                                                                                                 Attorneys for Dedicato Treatment
                                                      10                                         Center, Inc.
                                                      11
                                                      12
The Alvarez Firm, a Law Corp.




                                                      13
                                Calabasas, CA 91302
                                24005 Ventura Blvd.




                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28

                                                                                                 – 11 –
                                                                                             COMPLAINT
